Citation Nr: 0721751	
Decision Date: 07/19/07    Archive Date: 08/02/07

DOCKET NO.  06-05 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an initial compensable evaluation for a 
residual scar of the left fifth finger.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to May 1970.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office in Newark, New Jersey (RO).


FINDING OF FACT

The veteran's service-connected residual scar of the left 
fifth finger is manifested by tenderness with palpation.


CONCLUSION OF LAW

The criteria for a separate 10 percent evaluation for a 
residual scar of the left fifth finger have been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the veteran's claim for a compensable 
evaluation for a residual scar of the left fifth finger, VA 
has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).  Prior to initial 
adjudication of the veteran's claim, a letter dated in 
February 2005 satisfied the duty to notify provisions; an 
additional letter was sent in May 2006.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  Further, the purpose behind 
the notice requirement has been satisfied because the veteran 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claim, to include the 
opportunity to present pertinent evidence.  


The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The 
veteran was also accorded a VA examination in March 2005.  
38 C.F.R. § 3.159(c) (4).  There is no indication in the 
record that any additional evidence, relevant to the issue 
decided herein, is available and not part of the claims file.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of the case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).   

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities (Schedule), which is 
based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2006).  Pertinent 
regulations do not require that all cases show all findings 
specified by the Schedule, but that findings sufficient to 
identify the disease and the resulting disability and above 
all, coordination of the rating with impairment of function 
will be expected in all cases.  38 C.F.R. § 4.21 (2006).

The primary concern in a claim for an increased evaluation 
for service-connected disability is the present level of 
disability.  Although the overall history of the disability 
is to be considered, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is 
based on the assignment of an initial rating for a 
disability, following an initial award of service connection 
for this disability, the rule articulated in Francisco does 
not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  
Instead, the evaluation must be based on the overall recorded 
history of a disability, giving equal weight to past and 
present medical reports.  Id. 

Service connection for a residual scar of the left fifth 
finger was granted by a June 2005 rating decision, and a 
noncompensable evaluation was assigned under 38 C.F.R. § 
4.118, Diagnostic Code 7805, effective February 16, 2005.  
Diagnostic Code 7805 provides that scars are rated on the 
limitation of function of the affected part.  38 C.F.R. § 
4.118, Diagnostic Code 7805 (2006).  The March 2005 VA 
examiner concluded that the veteran has a congenital flexion 
deformity of the left little finger which was wholly 
unrelated to the left little finger scar.  Additionally, 
during the March 2005 examination, as well as during the May 
2006 hearing before the Board, the veteran reported that he 
felt pain and sensitivity in the scar area when he bumped his 
left little finger against an object, but otherwise 
experienced no symptomatology.  Other than that limitation of 
function noted to be related to the congenital deformity, the 
veteran did not report any limitation of function, and noted 
that he continued to work remodeling kitchens and bathrooms.  
For these reasons, it is clear that the veteran's finger scar 
does not cause limitation of function; thus, a compensable 
evaluation is not warranted under Diagnostic Code 7805.  Id.

The Board has also considered other diagnostic codes 
pertaining to scars, and to fingers.  The veteran's scar is 
not located on the head, face, or neck; does not exceed 12 
square inches in area; and is not unstable.  Thus, 
evaluations in excess of 10 percent are not warranted under 
Diagnostic Codes 7800, 7801, 7802, and 7803.  See 38 C.F.R. 
§§ 4.118, Diagnostic Codes 7800-03 (2006).  The Board also 
notes that even if the limitation of motion in the veteran's 
left fifth finger could be construed as anklyosis, or was due 
to his service-connected scar, and not to the congenital 
flexion deformity, a compensable evaluation is not warranted 
under Diagnostic Codes 5227 or 5230, as these diagnostic 
codes provide only for a noncompensable evaluation for any 
limitation of motion of the ring or little finger, to include 
favorable or unfavorable anklyosis.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5227, 5230 (2006).  

However, under Diagnostic Code 7804, scars that are 
superficial and painful on examination warrant a 10 percent 
evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2006).  
As noted above, the veteran reported both during the March 
2005 VA examination and during his May 2006 hearing before 
the Board that he experienced shooting pains if he 
accidentally hit his finger against a hard object, and the 
scar was be sensitive even to light touch.  To that end, the 
March 2005 VA examination found that the veteran's residual 
scar of the left fifth finger was tender on palpation.  
Accordingly, a 10 percent evaluation, the maximum available 
under Diagnostic Code 7804, is warranted.  See id.  


ORDER

An initial evaluation of 10 percent, but no greater, for a 
residual scar of the left fifth finger is granted, subject to 
the laws and regulations governing the payment of monetary 
benefits.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


